DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 11, the limitations “wherein the everting balloon is attached at a first end of the everting balloon to the third catheter, and wherein the everting balloon is attached at a second end of the everting balloon to the first catheter” is vague and unclear; how does the everting balloon is attached at a first end of the everting balloon and how is the everting balloon is attached at a second end of the everting balloon?  Clarification is requested.
Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph since they depend directly or indirectly on rejected base claim 11 and therefore contain the same deficiencies.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 10 of U.S. Patent No. (9,101,391 B2).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the application claims have similar recitation of the invention than that of the patented application. 
Claim 1 of the instant application recites a  system for delivering a device into the reproductive tract of a female comprising: 5a first catheter having a lumen and a distal lumen port, wherein the first catheter has a 6retracted configuration and an extended configuration; 7an everting balloon attached to the first catheter, wherein at least a length of the everting 8balloon extends past a distal end of the first catheter when the first catheter is in the extended 9configuration; 10a second catheter slidably located in the first catheter; 11an IUD in the second catheter; and 12a third catheter radially outside of the first catheter.
Claim 10 of U.S. Patent No. (9,101,391 B2) recites a system for delivering matter into the reproductive tract of a female comprising: a first catheter having a lumen and a distal lumen port, wherein the first catheter has retracted configuration and an extended configuration; an everting balloon attached to the first catheter, wherein at least a length of the everting balloon extends past a distal end of the first catheter when the first catheter is in the extended configuration; a second catheter slidably located in the first catheter; a reproductive material in the second catheter; and a third catheter radially outside of the first catheter.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claim 1 of the current application and claim 1 of patent (‘391) lies in the fact that the pending claims includes many more elements and is thus much more specific (an IUD in the second catheter is more specific and narrower than (a reproductive material in the second catheter) .  Thus the invention of claim 1 of pending claim is in effect a “species” of the “generic” invention of patent (‘391).  It has been held that the generic invention is “anticipated” by the “species". See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 10 of patent (‘391) is anticipated by claim 1 of the instant application, it is not patentably distinct from claim 1 of the instant application.
Claim 11 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 10-11 of U.S. Patent No. (9,101,391 B2).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the application claims have similar recitation of the invention than that of the patented application. 
Claim 11 of the instant application recites a system for delivering a device into the reproductive tract of a female comprising: 10a first catheter having a lumen and a distal lumen port, wherein the first catheter has a 11retracted configuration and an extended configuration; 12an everting balloon attached to the first catheter, wherein at least a length of the everting 13balloon extends past a distal end of the first catheter when the first catheter is in the extended 14configuration; 15an IUD radially inside of the first catheter; and 16a third catheter radially outside of the first catheter. 17wherein the everting balloon is attached at a first end of the everting balloon to the third 18catheter, and wherein the everting balloon is attached at a second end of the everting balloon to 19the first catheter.
Claims 10-11 of U.S. Patent No. (9,101,391 B2) recites a system for delivering matter into the reproductive tract of a female comprising: a first catheter having a lumen and a distal lumen port, wherein the first catheter has retracted configuration and an extended configuration; an everting balloon attached to the first catheter, wherein at least a length of the everting balloon extends past a distal end of the first catheter when the first catheter is in the extended configuration; a second catheter slidably located in the first catheter; a reproductive material in the second catheter; and a third catheter radially outside of the first catheter; wherein the everting balloon is attached at a first end of the everting balloon to the third catheter, and wherein the everting balloon is attached at a second end of the everting balloon to the first catheter.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claim 11 of the current application and claims 10-11 of patent (‘391) lies in the fact that the pending claims includes many more elements and is thus much more specific (an IUD in the second catheter is more specific and narrower than (a reproductive material in the second catheter).  Thus the invention of claim 11 of pending claim is in effect a “species” of the “generic” invention of patent (‘391).  It has been held that the generic invention is “anticipated” by the “species". See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 10-11 of patent (‘391) is anticipated by claim 11 of the instant application,  it is not patentably distinct from claim 11 of the instant application.

Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Claims 12-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The double patenting rejection can be  if a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860. The examiner can normally be reached M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786